Citation Nr: 0837410	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include as secondary to service 
connected inguinal hernia status post surgical correction 
with groin pain.

3.  Entitlement to service connection for sensory 
dysfunction, to include as secondary to service connected 
conditions.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service connected 
conditions.

5.  Entitlement to an initial compensable evaluation for 
inguinal hernia status post surgical correction with groin 
pain.

6.  Entitlement to a separate initial compensable evaluation 
for disability of groin pain as secondary to service 
connected inguinal hernia status post surgical correction.

7.  Entitlement to a higher initial rating for residuals of 
muscle strain, to include genitourinary dysfunction, 
currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004, April 2005, and October 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In December 2007, additional VA treatment records were 
associated with the claims file after the issuance of the 
last supplemental statement of the case in October 2007.  In 
a December 2007 letter, the veteran's representative 
indicated that the veteran waived his right to an RO initial 
review of the newly obtained evidence.   

The issues of entitlement to an initial compensable 
evaluation for inguinal hernia status post surgical 
correction with groin pain; entitlement to a separate initial 
compensable evaluation for disability of groin pain as 
secondary to service connected inguinal hernia; entitlement 
to a higher initial rating for residuals of muscle strain, to 
include genitourinary dysfunction; entitlement to service 
connection for a chronic acquired psychiatric disorder to as 
secondary to service connected disability; entitlement to 
service connection for erectile dysfunction, to include as 
secondary to service connected disability, and entitlement to 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not engage in combat, and the occurrence 
of the claimed in-service stressor supporting the current 
diagnosis of PTSD is not established by credible supporting 
evidence.

2.  The veteran is not currently diagnosed with a disability 
manifested by sensory dysfunction associated with his service 
connected inguinal hernia disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service 
on a direct basis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Sensory dysfunction was not incurred in or aggravated by 
active service, its incurrence or aggravation during active 
service may not be presumed, and it is not proximately due 
to, the result of, or aggravated by service-connected 
disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R.
§§ 3.303, 3.307, 3.309, 3.310(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in April 2001, February 2004, February 2005, 
and August 2005 letters, issued prior to the respective 
decisions on appeal, and in April 2005, July 2005, September 
2005, and March 2006 letters, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The March 2006 letter 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claims were last readjudicated in 
October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, personnel records, post-
service VA and private treatment records, VA examination 
reports, information from the U. S. Army and Joint Services 
Records Research Center (JSRRC), medical articles, and 
statements by the veteran.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence as well as providing several statements setting 
forth his theories of entitlement to service connection for 
the claimed disabilities.  He has been represented by an 
attorney experienced in VA law since 2003.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

            1.       Sensory Dysfunction

The medical evidence of record shows that the veteran is not 
currently diagnosed with a disability manifested by sensory 
dysfunction.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  The evidence of a 
current disability is limited to the veteran's own statements 
and this is not competent evidence of a current disability 
since laypersons, such as the veteran, are not qualified to 
render medical diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  While the veteran did provide 
treatise information regarding sensory disturbance such is 
informational only and does not establish the presence of the 
disorder in the veteran.  For these reasons, the Board finds 
that service connection for sensory dysfunction is not 
warranted. 

           2.       PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran does not contend, nor does the evidence of record 
show that he engaged in combat with the enemy.  Rather, the 
veteran contends that he has PTSD as the result of a near 
drowning experience during his service on board the U.S.S. 
Purdy (sometime between March and April of 1970 between 0500 
and 0600 hours according to a March 2006 statement).  

Personnel records show the veteran served aboard the U.S.S. 
Purdy (DD-734).  His tasks included those of a deck seaman 
and lookout.  In a July 2006 letter, the National Archives 
and Records Administration (NARA) reported that a review of 
the deck logs of the U.S.S. Purdy for the period of March 
through April 1970 between 0500 and 0600 hours for reference 
of the claimed incident was negative.  NARA indicated that 
the ship's daily deck log was the only record in the custody 
of this office that could provide such evidence in the 
veteran's case.  The U.S. Army and Joint Services Records 
Research Center (formerly the Center for Unit Records 
Research) indicated a review of the 1970 command history of 
the U.S.S. Purdy did not document any man overboard in 1970.  
Also reviewed were deck logs for the U.S.S. Purdy from March 
to May of 1970, which similarly did not document a man 
overboard.  

The occurrence of the claimed stressor has not been 
substantiated by corroborative evidence.  While the September 
2005 VA examination report reflects a diagnosis of PTSD based 
on the claimed stressor, a medical opinion diagnosing PTSD 
does not suffice to verify the actual occurrence of a claimed 
in-service stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
Thus, in the absence of credible supporting evidence 
establishing the occurrence of the claimed in-service 
stressor service connection for PTSD is not warranted. 

ORDER

Service connection for PTSD is denied.

Service connection for sensory dysfunction, including as 
secondary to service connected disability, is denied.


REMAND

This case presents a confusing procedural history with 
respect to his service connected conditions.  The veteran 
filed an original claim for a right testicle condition due to 
a bad strain while aboard ship.  He described the injury to 
the May 2004 VA examiner as occurring when he lifted a heavy 
anchor chain, felt a strain, then later that night 
spontaneously ejaculated yellow semen.  He stated that it 
took three to four months for the situation to clear.  That 
VA examination noted a right inguinal bulge on straining but 
otherwise no definite hernia.  The examiner diagnosed urinary 
incontinence and partial impotence.  He opined however, that 
it was less likely than not that the veteran has recurrent 
residuals of muscle strain including genitourinary 
dysfunction; and less likely than not that his urinary 
complaints are related to the muscle strain as it would be 
very unusual to have symptoms caused by that type of injury 
and occurring so long after service.

Following a September 2004 VA examination which diagnosed a 
right inguinal hernia, and muscle strain which had resolved, 
the RO granted service connection for "residuals of muscle 
strain to include genitourinary dysfunction [status post] 
hernia surgery associated with inguinal hernia, [status post] 
surgical correction", and awarded a separate rating for 
inguinal hernia, status post surgical correction.  The grant 
of the hernia was apparently based upon the examiner's vague 
statement that the veteran "had hernia at the time" which 
the RO interpreted to mean in service.  The RO noted that the 
VA examiner had opined that genitourinary symptoms were 
related to the hernia surgery.  However, the examination 
report contains no such opinion.

Moreover, it does not appear from the record that the veteran 
has actually had surgery for an inguinal hernia.  Rather, the 
veteran underwent right testicular cyst surgery in 1997.  The 
operative report from that time frame does not indicate that 
a herniorraphy was conducted, only an aspiration of the cyst 
through the inguinal wall.  As a postoperative recurrent 
hernia is the cornerstone for a compensable evaluation for an 
inguinal hernia, the veteran should be asked whether he has 
actually undergone surgery for an inguinal hernia (in 
addition to the testicular cyst surgery in 1997), and if so, 
to provide a fully completed authorization form so that such 
records can be obtained.

Additionally, the Board notes that the RO assigned a 10 
percent rating for the muscle strain issue apparently based 
on genitourinary complaints, despite the fact that no medical 
opinion has indicated that his claimed muscle strain or 
inguinal hernia had resulted in any current urinary problems.  
Indeed, the September 2004 examiner noted the veteran's in-
service muscle strain had resolved, provided no diagnosis for 
any genitourinary complaints, and noted only the presence of 
a hernia and pain associated therewith as a residual.  
Moreover, the veteran reported the original symptom in 
service related to the release of semen, not urinary 
incontinence.  The medical evidence of record indicates that 
the veteran currently suffers from urinary symptoms which 
have been attributed to benign prostatic hypertrophy in some 
of the medical evidence.  In this regard, the use of 
manifestations not resulting from service-connected 
disability is to be avoided.  38 C.F.R. § 4.14 (2007).  

Thus, the Board finds that a VA examination is needed to 
determine whether the veteran actually underwent a 
herniorraphy in addition to a right inguinal aspiration 
excision of right testicular cyst, and whether the veteran's 
urinary frequency and post void dribbling/incontinence, are 
related to the service connected muscle strain or inguinal 
hernia.  Additionally, the examiner should indicate whether 
the veteran continues to suffer from groin pain and provide 
an opinion as to whether such is the result of his service 
connected muscle strain or inguinal hernia.

The veteran also contends that he has erectile dysfunction 
secondary to his service connected disabilities.  A VA 
treatment record dated January 13, 2006 showed the examiner 
(C.W.) noted that the veteran's erectile dysfunction "is 
[or] can be related or caused" by his inguinal hernia and 
hypertension, and possibly his benign prostate hypertrophy.  
The examiner added that any pelvic surgery could result in 
erectile dysfunction.  A VA treatment record dated October 
20, 2006 showed the same examiner noted that the veteran's 
erectile dysfunction was probably related and caused by his 
surgery for his epididymitis and inguinal hernia as well as 
from his hypertension and benign prostate hypertrophy.  Thus, 
the VA treating physician attributed the veteran's erectile 
dysfunction to service and nonservice related disorders.  The 
veteran underwent a VA examination in December 2006.  The VA 
examiner opined that the veteran's erectile dysfunction was 
not related to his previous testicular surgery because the 
veteran was complaining of erectile dysfunction for over 30 
years and his testicular surgery was in 1997.

The veteran contends that consideration should also be made 
as to whether his erectile dysfunction is related to any 
problems he had prior to his testicular surgery in 1997 with 
respect to his service connected inguinal hernia disability 
and muscle strain/genitourinary dysfunction.  In light of the 
foregoing medical opinions, a VA examination is needed to 
address this question.  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

The veteran also contends that he suffers from a psychiatric 
disorder that is caused or aggravated by his service 
connected disability.  VA treatment records dated in November 
1999, February 2001, and October 2006 note diagnoses of 
various mood disorders such as dysthymia, depression, and 
neurotic depression.  A December 2000 VA record noted an 
assessment of genital anxiety, and an October 2006 VA mental 
health treatment record showed a nurse practitioner provided 
a diagnosis of mood disorder due to "medical condition."  
As the record contains competent medical evidence of a 
currently diagnosed chronic acquired psychiatric disorder and 
evidence that indicates the claimed disability may be related 
to service connected disabilities, the Board finds that the 
veteran should be afforded a VA examination and a medical 
opinion obtained based on a review of the entire claims file 
to address whether any chronic acquired psychiatric disorder 
is caused or aggravated by the service connected 
disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a grant of service connection 
for any of the remanded issues could affect the outcome of 
that issue.  Accordingly, the TDIU claim is considered to be 
inextricably intertwined with the service connection claims.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
Augusta VA Medical Center in Georgia and 
the Greenville Outpatient Clinic in South 
Carolina dating since October 2007.

2.  Ask the veteran to indicate whether 
he has undergone surgery for a right 
inguinal hernia in addition to the 1997 
right testicular cyst surgery.  If so, he 
should complete an authorization to 
release such information and such records 
should be obtained.

3.  After the above has been completed to 
the extent possible, schedule the veteran 
for a VA genitourinary examination by 
urologist to determine the nature of the 
veteran's genitourinary symptoms and 
their relationship to his service 
connected "muscle strain" and hernia 
conditions.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  All tests deemed 
necessary should be conducted and the 
findings reported in detail.  The 
examiner should provide a rationale for 
all opinions reached.

Following review of the claims file and 
examination of the veteran the examiner 
should answer the following questions:

a.	Is there objective evidence that the 
veteran underwent a right herniorraphy 
(versus the right inguinal aspiration 
of the right testicular cyst)? 
b.	 Are any of the veteran's urinary 
symptoms, to include post void 
dribbling and incontinence related to 
the "muscle strain" in service or 
the inguinal hernia, or to nonservice 
related conditions such as benign 
prostatic hypertrophy?
c.	Is the veteran's claimed groin pain 
related to his service connected 
"muscle strain" or right inguinal 
hernia?
d.	Is it at least as likely as not (50 
percent probability or greater) that 
any erectile dysfunction was caused by 
or aggravated (permanently worsened 
beyond the normal progress of the 
disorder) by service-connected 
inguinal hernia disability or "muscle 
strain".  Also, if the examiner finds 
that the erectile dysfunction is 
aggravated by the inguinal hernia 
disability with groin pain and/or 
muscle strain/genitourinary 
dysfunction, he/she should quantify 
the degree of aggravation, if possible

4.  Schedule the veteran for a VA 
psychiatric examination by a physician to 
determine the nature of any chronic 
acquired psychiatric disorder and to 
provide an opinion as to its possible 
relationship to a service-connected 
disability.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
diagnosed chronic acquired psychiatric 
disorder was caused by or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by service-
connected inguinal hernia disability 
and/or "muscle strain".  If the 
examiner finds that any chronic acquired 
psychiatric disorder is aggravated by the 
service connected condition, he/she 
should quantify the degree of 
aggravation, if possible.

5.  Thereafter, please readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


